 


Exhibit 10.3






NEITHER THIS WARRANT NOR THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), OR ANY OTHER APPLICABLE SECURITIES LAWS IN RELIANCE UPON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES
LAWS.  NEITHER THIS WARRANT NOR THE COMMON STOCK ISSUABLE UPON EXERCISE HEREOF
MAY BE SOLD, PLEDGED, TRANSFERRED, ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
OTHER APPLICABLE SECURITIES LAWS OR IN A TRANSACTION WHICH IS EXEMPT FROM
REGISTRATION UNDER THE PROVISIONS OF THE SECURITIES ACT AND SUCH SECURITIES
LAWS.


No. [000]


COMMON STOCK PURCHASE WARRANT


To Purchase Common Stock in Go2Green Landscaping, Inc.,
a Nevada corporation (the "Company")


This Warrant is issued pursuant to that certain Asset Purchase Agreement by and
between Gamwell Technologies Inc., a Texas corporation (the "Holder"), the
Company, and Timothy and Cecilia Gamwell of even date herewith (the "APA"). 
This Warrant shall be effective on the Closing Date (as defined in the APA).
This certifies that, for value received, Holder, is entitled, upon the terms and
subject to the conditions hereinafter set forth, at any time on or after the
first anniversary of the Closing Date (as defined in the APA) and until the
close of business on the tenth (10th) anniversary of the Closing Date, subject
to earlier termination as provided herein (the "Termination Date"), but not
thereafter, to subscribe for and purchase from the Company common shares
("Common Stock") constituting up to one-fourth percent (0.25%) (the "Warrant
Percentage") of the Company's total outstanding common shares on a fully issued
and diluted basis as of the first (1st) anniversary of the Closing Date (the
"Warrant Shares"). The exercise price per share of the Warrant Shares (the
"Exercise Price") under this Warrant shall be $0.40.  The Warrant Percentage,
Exercise Price and the number of Warrant Shares for which this Warrant is
exercisable shall be subject to further adjustment as provided in Section 9
herein. All terms not defined herein shall have the definitions given in the
APA.


1.       Authorization and Reservation of Warrant Shares.  The Company covenants
that all Warrant Shares that may be issued upon the exercise of this Warrant
will, upon exercise of this Warrant, be duly authorized, validly issued, fully
paid and non-assessable.  The Company covenants that, during the period within
which the rights represented by this Warrant may be exercised, the Company will
at all times have authorized and reserved, for the purpose of issue upon
exercise of the rights evidenced by this Warrant, a sufficient number of
authorized but unissued shares of Common Stock, or other securities and
property, when and as required to provide for the exercise of the rights
represented by this Warrant.
 
 
Exhibit 10.3 -- Page 1

--------------------------------------------------------------------------------





2.       Vesting of Warrant.  The Warrant shall vest and become exercisable as
follows:


(a)       one-third (1/3) of the Warrant Shares shall vest and become
exercisable after any adjustment of the Warrant Percentage pursuant to Section
9(c);


(b)       one-third (1/3) of the Warrant Shares shall vest and become
exercisable effective on the second (2nd) anniversary of the Closing Date; and


(c)       one-third (1/3) of the Warrant Shares shall vest and become
exercisable effective on the third (3rd) anniversary of the Closing Date.


3.       Exercise of Warrant.


(a)       Method of Exercise.  Exercise of the purchase rights represented by
this Warrant may be made in whole (or in part) after and in accordance with the
vesting dates as set forth in Section 2 and before the close of business on the
Termination Date, by (i) the surrender of this Warrant and delivery of a duly
executed Notice of Exercise Form, in the form annexed hereto as Exhibit A, in
each case, at the office of the Company (or such other office or agency of the
Company as the Company may designate by notice in writing to the registered
Holder hereof at the address of such Holder appearing on the books of the
Company) and (ii) payment of the Exercise Price of the Warrant Shares thereby
purchased by wire transfer of immediately available funds to an account
designated by the Company or delivery of a check drawn on a United States bank
delivered at the office of the Company (or such other office or agency of the
Company as the Company may designate by notice in writing to the registered
Holder hereof at the address of such Holder appearing on the books of the
Company).  The Company may, in its sole discretion, condition the Holder's
exercise of this Warrant and the issuance of the Warrant Shares upon the
Holder's execution and delivery to the Company of all agreements that have been
executed by some or all of the Company's equity investors, including, without
limitation, any and all voting agreements, investors' rights agreements, co-sale
and right of first refusal agreements, and other shareholders agreements.  Upon
an exercise of this Warrant, delivery of the executed agreements referred to
above if so required by the Company, and payment in accordance with the
foregoing, the Holder shall be entitled to receive either a certificate
representing the number of Warrant Shares purchased, or other evidence of
ownership.  If this Warrant shall have been duly exercised only in part, the
Company shall deliver to the Holder a new Warrant evidencing the rights to
purchase the remaining Warrant Shares, which new Warrant shall in all other
respects be identical with this Warrant.


(b)       Time of Exercise.  The Company agrees that this Warrant shall be
deemed to have been exercised immediately prior to the close of business on the
date on which this Warrant shall have been surrendered, a duly executed Notice
of Exercise Form has been delivered and payment made for the Warrant Shares, all
as aforesaid, and the person entitled to receive the Warrant Shares issuable
upon such exercise shall be treated for all purposes as the holder of record of
such Warrant Shares as of the close of business on such date.
 
 
 
 
Exhibit 10.3 -- Page 2

--------------------------------------------------------------------------------







(c)       Early Termination on Liquidity Event.  If a Liquidity Event (as
defined below) is proposed to be effected, then the Company shall give the
Holder at least ten (10) days' advance notice of the consummation of the
proposed Liquidity Event and, if this Warrant has not been exercised by the
effective date of the Liquidity Event, this Warrant shall terminate.  The Holder
may condition its exercise of this Warrant upon the consummation of the
Liquidity Event.  For purposes hereof, "Liquidity Event" shall mean the
consolidation or merger of the Company with or into any other corporation or
business entity (other than with or into a wholly-owned domestic subsidiary of
the Company), the sale or other transfer in a single transaction or a series of
related transactions of all or substantially all of the assets of the Company,
or the liquidation, dissolution, winding-up or reorganization of the Company.


(d)       Legend on Warrant Shares.  If the shares of Common Stock of the
Company are certificated, the Warrant Shares shall be imprinted with a legend in
substantially the following form:


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR PURSUANT TO RULE 144 OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT
SUCH REGISTRATION IS NOT REQUIRED.


4.       No Fractional Shares.  No fractional Warrant Shares shall be issued
upon the exercise of this Warrant.  As to any fraction of a Warrant Share that a
Holder would otherwise be entitled to purchase upon such exercise, the Company
shall pay a cash adjustment in respect of such final fraction in an amount
determined on the basis of the Exercise Price.


5.       Transfer.


(a)       The Holder, by acceptance of this Warrant, covenants and agrees that
it is acquiring this Warrant and, upon exercise hereof, the Warrant Shares for
its own account as an investment and not with a view to distribution hereof or
thereof.  Neither this Warrant nor the Warrant Shares have been registered under
the Securities Act or any state securities laws, and no transfer of this Warrant
or any Warrant Shares shall be permitted unless the Company has received notice
of such transfer, at the address of its principal office, in the form of an
assignment reasonably satisfactory to the Company, accompanied by an opinion of
counsel reasonably satisfactory to the Company that an exemption from
registration of this Warrant or Warrant Shares, as applicable, under the
Securities Act is available for such transfer.
 
 
 
Exhibit 10.3 -- Page 3

--------------------------------------------------------------------------------





(b)       The  agrees to maintain books for the registration and the transfer of
this Warrant.


6.Rights as a Shareholder until Exercise.  This Warrant does not entitle the
Holder hereof to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof.


7.       Loss, Theft, Destruction or Mutilation of Warrant.  The Company
covenants that, upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant, and, in
case of loss, theft or destruction, of indemnity or security reasonably
satisfactory to it, and upon surrender and cancellation of such Warrant, if
mutilated, the Company will make and deliver a new Warrant of like tenor and
dated as of such cancellation, in lieu of such Warrant.


8.       Saturdays, Sundays, Holidays, Etc.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall be a Saturday, Sunday or a legal holiday, then such action may be
taken or such right may be exercised on the next succeeding day not a Saturday,
Sunday or legal holiday.


9.       Adjustments.  The Exercise Price and the number of Warrant Shares
purchasable hereunder are subject to adjustment from time to time as follows:


(a)       Reclassification, Etc.  If the Company, at any time while this
Warrant, or any portion hereof, remains outstanding and exercisable, by
reclassification of securities or otherwise, shall change any of the securities
as to which purchase rights under this Warrant exist into the same or a
different number of securities of any other class or classes, this Warrant shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities that were subject to the purchase rights under this Warrant
immediately prior to such reclassification or other change, and the Exercise
Price shall be appropriately adjusted, all subject to further adjustment as
provided in this Section 9.


(b)       Split, Subdivision or Combination of Warrant Shares.  If the Company,
at any time while this Warrant, or any portion hereof, remains outstanding and
exercisable, shall split (including, without limitation, a common share split
effected by means of a stock dividend), subdivide or combine the securities as
to which purchase rights under this Warrant exist, into a different number of
securities of the same class, then (i) in the case of a split or subdivision,
the Exercise Price for such securities shall be proportionately decreased and
the securities issuable upon exercise of this Warrant shall be proportionately
increased, and (ii) in the case of a combination, the Exercise Price for such
securities shall be proportionately increased and the securities issuable upon
exercise of this Warrant shall be proportionately decreased.
 
 
 
Exhibit 10.3 -- Page 4

--------------------------------------------------------------------------------





(c)       MRR Percentage Decrease.  On the first (1st) anniversary of the
Closing Date, the Warrant Percentage shall be decreased by the MRR Percentage
Decrease, if any, resulting in the adjustment of the number of Warrant Shares
purchasable hereunder, pursuant to Section 4.2 of the APA.


10.       Notice of Adjustment.  Upon the occurrence of each adjustment or
readjustment pursuant to Section 9, the Company, at its expense, shall promptly
compute such adjustment or readjustment in accordance with the terms hereof and
furnish to the Holder of this Warrant a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based.  The Company shall, upon the written
request, at any time, of such Holder, furnish or cause to be furnished to such
Holder a like certificate setting forth: (a) such adjustments and readjustments;
(b) the Exercise Price at the time in effect; and (c) the number of Warrant
Shares and the amount, if any, of other property that at the time would be
received upon the exercise of this Warrant.


11.       Notice of Company Action.  If at any time there shall be any capital
reorganization of the Company, or any reclassification or recapitalization of
the capital of the Company then, in any one or more of such cases, the Company
shall give to the Holder at least ten (10) days' prior written notice of the
record date for such reorganization, reclassification, or recapitalization. 
Such notice in accordance with the foregoing clause also shall specify (a) the
date on which any such record is to be taken for the purpose of such dividend,
distribution or right, the date on which the holders of Common Stock shall be
entitled to any such dividend, distribution or right, and the amount and
character thereof, and (b) the estimated date on which any such reorganization,
reclassification, or recapitalization is to take place.


12.       Miscellaneous.  Section 12.1 through Section 12.3 and 12.6 through
12.14 of the APA shall apply to this Warrant and are incorporated as if set
forth herein, mutatis matandis.
 

 
 [Signature page follows.]
 
 




Exhibit 10.3 -- Page 5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Warrant has been duly executed and delivered on the
Closing Date.



 
COMPANY:
     
Go2Green Landscaping, Inc.,
 
a Nevada corporation
         
By: _____________________________________
 
Name:___________________________________
 
Title: _____________________________________
             
HOLDER:
     
GAMWELL TECHNOLOGIES, INC.,
 
a Texas corporation
         
By: _______________
 
Name: Timothy Gamwell
 
Title: President


 






Exhibit 10.3 -- Page 6

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A


NOTICE OF EXERCISE


To: Go2Green Landscaping, Inc.


The undersigned hereby elects to exercise its right to acquire _______________
shares of Common Stock of Go2Green Landscaping, Inc., a Nevada corporation
pursuant to the terms of the attached Common Stock Purchase Warrant and tenders
herewith payment by wire transfer of the exercise price of such Common Stock in
full.






Date:____________________, 20___.





 
GAMWELL TECHNOLOGIES, INC.,
a Texas corporation
               
By:
__________________________________
 
Name:
__________________________________
 
Title:
__________________________________
     


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit 10.3 -- Page 7

--------------------------------------------------------------------------------